Citation Nr: 1721312	
Decision Date: 06/12/17    Archive Date: 06/23/17

DOCKET NO.  10-49 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected hypothyroidism.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P.S. McLeod, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from September 1967 to September 1969, to include service in Vietnam; and from December 1990 to September 1991, to include service in Southwest Asia.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision from the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  The decision declined to reopen a claim for service connection for hypertension on the basis that new and material evidence had not been received.  The Veteran timely appealed.

In April 2014, the Board found new and material evidence to reopen the Veteran's claim and remanded the matter for additional development.  The claim returned to the Board in September 2016 and was remanded for additional development.


FINDING OF FACT

The competent and credible evidence is against a finding that the Veteran has hypertension causally related to, or aggravated by, active service or service-connected hypothyroidism.


CONCLUSION OF LAW

The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Board is satisfied that there has been substantial compliance with the September 2016 remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).  

II.  Service Connection

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  Establishing service-connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either (a) caused or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310 (a); Allen v. Brown, 7 Vet. App. 439 (1995).

A Veteran shall be presumed to have been exposed to certain herbicide agents where the evidence can establish that the Veteran served on active duty in one of a few specific locations.  38 C.F.R. § 3.307.  Most commonly, these presumptions apply to Veterans who served on active duty in the Republic of Vietnam from January 9, 1962, to May 7, 1975.  38 U.S.C.A. § 1116.  If a Veteran was exposed to a herbicide agent during active military, naval, or air service, certain conditions shall be service-connected if the requirements of 38 C.F.R. § 3.307(a) are met even if there is no record of such disease during service.  38 C.F.R. § 3.309(e).

The Veteran has documented service in Vietnam during the applicable time period, but hypertension is not one of the diseases for which VA has determined that presumptive service connection based on exposure to herbicides used in Vietnam is warranted.  The lists of diseases that are presumed to be related, or due to, herbicide exposure are updated by the Secretary based on information provided by the National Academy of Sciences (NAS).  The Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2010, 77 Fed. Reg. 47,924-47,928 (Aug. 10, 2012). 

Therefore, even if the Veteran was exposed to herbicides during his active duty in Vietnam, service connection may not be granted for hypertension on the basis of the presumptive regulatory provisions.  In the absence of a diagnosed disease for which the presumption applies, 38 C.F.R. §§ 3.307(a)(6) and 3.309(e) are not applicable.

Notwithstanding the foregoing, regulations provide that service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  Combee v. Brown, F. 3d. 1039 (Fed. Cir. 1994).

The Veteran is seeking service connection for hypertension, which he has claimed is either etiologically related to his in-service herbicide exposure or his service-connected hypothyroidism.  Herbicide exposure has been conceded due to the Veteran's in country service in Vietnam between February 1968 and February 1969. 

For VA purposes, the term hypertension means that the diastolic blood pressure is predominantly 90 mm. (millimeters of mercury) or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days. 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).

The Veteran's service treatment records (STRs) are silent for any complaints, treatments, or diagnosis of hypertension.  The Veteran's separation examination from his first period of active service, conducted in June 1969, indicated that he did not have any issues with high blood pressure.  STRs from June and September 1991 indicate blood pressure readings of slight systolic elevation, 150/70 and 152/72 respectively, during complaints of chest pain.  However, the Veteran's separation examination from his second period of active service, conducted in September 1991 indicated that he did not have any issues with high blood pressure

Extensive documents from private physician Dr. J. M. provide historical blood pressure readings for the Veteran dating from April 1992 to April 2002.  April 1992 pressure readings show 140/80.  May 1992 blood pressure readings show 140/80.  Two readings from July 1992 show blood pressure of 120/80 and 130/80.  September and October 1992 blood pressure readings show 130/90 and 140/85 respectively.  Blood pressure readings in these private medical records do not appear again until September 1999.  The September 1999 blood pressure readings show 150/90, March 2000 readings show 130/85, July 2000 readings show 130/80, December 2000 shows two readings of 150/100, January 2001 blood pressure readings show 120/76, May 2001 blood pressure readings show 125/75, September 2001 blood pressure readings show 130/80, January 2002 blood pressure readings show 150/100, and two April 2002 blood pressure readings show 125/80 and 130/80.  No hypertension was specifically diagnosed.

Private records from November 1996 provide a Bruce Protocol stress test conducted by Dr. A.R., due to indications of chest pain.  Control blood pressure readings, taken while the Veteran was sitting indicated blood pressure of 130/70.  The first stage of the test, running 1.7 miles per hour (mph) at a zero percent grade for three minutes, revealed blood pressure to be 130/70.  The second stage, running 1.7 mph at a 10 percent grade for three minutes, revealed blood pressure to be 150/70.  The third stage, running 2.5 mph at a 12 percent grade for three minutes, revealed blood pressure to be 180/90.  The fourth stage, running 3.4 mph at a 14 percent grade for two minutes and twelve seconds, revealed blood pressure to be 190/90.  The test was concluded at this point due to exhaustion.  No hypertension was diagnosed.

During the Veteran's National Guard service a blood pressure reading taken in September 1999 was 140/85, noted to be mildly high. 

In May 2002 the VA provided a VA examination for hypertension.  The examination indicates that the Veteran was found to have hypertension "along the years" but "the exact date of the onset is not clear from his history."  Blood pressure readings do not appear to be provided.  Regarding a diagnosis of hypertension the examiner did not render one, but stated that "there is no basis to consider the hypertension secondary to his endocrinology status."  A statement from the Veteran dated December 2002 indicated that he believed that his service-connected hypothyroidism affected his blood pressure.

In November 2003 another private Bruce Stress Test was conducted.  The initial blood pressure reading for the Veteran was 130/70.  The first level of the test showed blood pressure at 150/70.  The second level showed blood pressure at 160/80.  The Third level showed blood pressure at 200/80.  The test was concluded at this level due to fatigue.  The test also documented blood pressure readings following the exercise portion, providing that the Veteran's blood pressure remained at 200/80 at one minute post exercise and reduced to 160/90 at three minutes and six minutes post exercise.  No hypertension was noted.

Private ambulatory blood pressure reports conducted in February 2004 and March 2006 each took 26 successful blood pressure readings, both awake and asleep.  The February 2004 blood pressure averages were 140/80 awake and 140/81 asleep.  The March 2006 blood pressure averages were 120/71 awake and 117/64 asleep.  Neither report provided any clinical interpretation.

VA treatment records from January and May 2007 provided blood pressure readings of 141/80 and 140/79 respectively.  Hypertension is acknowledged in the problems list associated with these treatment records and both treatment records reflect that the Veteran was advised to subscribe to a low sodium diet and exercise.  The Veteran was also noted to be taking high blood pressure medications Lisinopril and Terazosin daily.  VA treatment records from November 2009 provided a blood pressure reading of 123/69.  May 2010 VA records provided a blood pressure reading of 146/73.  September 2010 VA records provided a blood pressure reading of 127/71.  

VA records dating from January 2012 to April 2014 document continued hypertension treatment, characterizing the Veteran's hypertension as "controlled."  A VA examination for Hypertension was conducted in April 2014.  The examination confirmed that the Veteran had a diagnosis of hypertension since 1999, but did not specify a month.  Per information provided by the Veteran it was documented that Dr. J.M was the physician who provided a diagnosis of high blood pressure, however it was unknown whether this diagnosis was confirmed by blood pressure readings taken two or more times on at least three different days.  The examination noted that the Veteran did not have a history of diastolic blood pressure elevation predominantly 100 or more.  Blood pressure readings at the time of the examination were 174/82, 179/90, and 174/89.  The examiner opined that the Veteran's hypertension was less likely than not (less than 50 percent likely) proximately due to or the result of service-connected hypothyroidism.  The rationale given was that the Veteran was not diagnosed with hypertension until seven years after service, during which time his hypothyroidism had remained under control.  Therefore, the examiner found no basis to consider hypertension as secondary to the service-connected hypothyroidism.  Furthermore the examiner opined that the Veteran's hypertension was not etiologically related to service.

In September 2014 the Veteran submitted statements providing that he "must insist that [his] condition of high blood pressure is associated to [his] thyroid condition and military service."  He disputed the examiner's rationale by contending that he may have had hypertension "unnoticed" for years prior to diagnosis and that his hypothyroidism has not been controlled because his medication has had to be adjusted multiple times.  VA medical treatment records from August to October 2016 reveal continued treatment for hypertension but provide no further evidence regarding the etiology.

Pursuant to the Board's September 2016 remand an addendum opinion was provided in October 2016.  The addendum opinion specifically addressed the questions of aggravation of the Veteran's hypertension by his service-connected hypothyroidism and presumptive service connection for hypertension due to herbicide exposure.  The addendum opinion provided that it was less likely than not that the Veteran's current hypertension has any relation to active service, to include exposure to herbicides based on the fact that hypertension did not have its onset during or within one year of active duty, nor related to Agent Orange exposure.  As rationale the opinion provided that the Veteran's STRs and post-service records within one year were silent for diagnosis or treatment of hypertension.  Furthermore, the physician who authored the opinion stated that she considered the peer reviewed medical literature regarding the relationship between hypertension and Agent Orange exposure and found the evidence did not sustain any etiological relationship between the two. 

Regarding the question of aggravation due to the Veteran's service-connected hypothyroidism the physician opined that it was less likely than not that the Veteran's current hypertension was aggravated by his service-connected hypothyroidism.  This opinion was based on the rationale that the Veteran's service-connected hypothyroidism has remained under control through his current synthroid treatment.  The physician acknowledged that peer reviewed medical literature reports an association between uncontrolled thyroid disease and hypertension.  The physician clarified that, in this case, the Veteran's thyroid disease had remained controlled throughout the years, citing collaboration with a VA endocrinologist in rendering the addendum opinion.

The Board finds that entitlement to service connection for hypertension, to include as due to herbicide exposure, and secondary to service-connected hypothyroidism is not warranted.  

The Board acknowledges that there is substantial medical evidence demonstrating that the Veteran has a current disability of hypertension.  Private medical records reveal that the Veteran had blood pressure readings of 150/90 in September 1999, this may be the 1999 diagnosis that is continually referred to in the record.  Indeed, VA treatment records throughout the appeal period reflect this diagnosis and indicate 1999 as the date associated with it.  Furthermore, treatment associated with hypertension is extensive throughout the VA and private medical records.  Therefore, the first element of service connection is met.

As noted, service connection on a presumptive basis as due to herbicide exposure is not warranted.  VA has specifically determined that the term ischemic heart disease does not include hypertension.  38 C.F.R. § 3.309(e), See Note 2.  Furthermore, as stated above the negative nexus opinion between hypertension and Agent Orange exposure rendered by a VA physician in October 2016 was based on consideration of peer-reviewed medical literature on the subject.

The evidence of record also fails to establish that the Veteran had diagnosed hypertension to a compensable level within one year of his separation from service or that he experienced continuity of symptomatology of hypertension since service.  38 C.F.R. §§ 3.303(b), 3.309(a).  The first diagnosis of hypertension did not come until 1999.  The Veteran has stated that it is possible he had hypertension prior to that date but has not contended that he was diagnosed at any point prior to that.  Specifically within the first year of separation from service.  Even assuming that the Veteran's contention was that he was hypertensive within the first year of separation, the medical evidence of record would contradict such an assertion.  

The Board has also considered whether service connection is warranted on a direct basis.  As stated above, the Veteran's STRs do not reveal any evidence of treatment, complaints, or diagnosis of hypertension while in service.  The Board acknowledges the isolated instances of slightly elevated systolic pressure readings in June and September 1991, however the Veteran's last separation examination in September 1991 did not reveal any issues with high blood pressure.  

The VA examination conducted in April 2014 provided that the Veteran's hypertension was less likely than not due to service.  The examiner noted that while the Veteran was diagnosed with hypertension, this diagnosis came 7 years after separation from service and was not confirmed by blood pressure readings.  Furthermore, the examiner provided that the Veteran lacked a history of diastolic blood pressure above a 100 reading.  The examiner also addressed the contention that the Veteran's service-connected hypothyroidism caused his hypertension, finding it less likely than not.  The examiner noted that prior to the Veteran's hypertension diagnosis in 1999 his hypothyroidism was under control, and therefore could not have been the etiological cause of his hypertension.

The VA addendum opinion provided in October 2016 addressed the remaining question of aggravation due to the Veteran's service-connected hypothyroidism.  The physician recognized a relationship between uncontrolled hypothyroidism and hypertension but again referred to the fact that the Veteran's hypothyroidism had been controlled throughout the years by his synthroid medication and therefore was less likely than not an aggravating issue for the Veteran's hypertension.  The physician cited collaboration with a VA endocrinologist in coming to this medical conclusion.  The medical opinion provided also further bolstered the previous rationale regarding direct service connection by providing that the lack of in service evidence of hypertension, or manifestations within one year of separation, were the basis for finding it less likely than not that the Veteran's hypertension was related to service.

The only evidence contrary to the VA opinions is allegations made by the Veteran and his representative that his hypertension is related to his service.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, the disability at issue in this case could have multiple possible causes and thus, falls outside the realm of the common knowledge of a lay person.  Jandreau v. Nicholson, 429 F.3d 1372 (Fed. Cir. 2007).

In sum, service connection is not warranted on a presumptive basis because hypertension is not a listed disease which warrants presumptive service connection due to herbicide exposure, and the evidence is against a finding that the Veteran had hypertension within one year after separation from service.  Service connection is not warranted on a direct incurrence basis as the evidence is against a finding that he had hypertension in service, and the competent credible evidence does not reflect that his hypertension is due to, or aggravated by, service.  Service connection is not warranted on a secondary basis as the evidence is against a finding that the Veteran's hypertension is caused by, or aggravated by his service-connected hypothyroidism.

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for hypertension to include as secondary to service-connected hypothyroidism is denied.



____________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


